             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00244-MR


MARQUIS DECHANE HARRISON,       )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
BRANDON NICHOLSON,              )                    ORDER
                                )
              Defendant.        )
_______________________________ )

     THIS MATTER is before the Court on the Plaintiff’s pro se Motion for

Appointment of Counsel [Doc. 44], Motion for an Order Compelling

Discovery [Doc. 45], Request for Deposition by Oral Examination [Doc. 46],

and Memorandum of Law in Response to Defendant’s Opposition to

Summary Judgment [Doc. 47].

     The incarcerated Plaintiff, proceeding pro se, filed this action pursuant

to 42 U.S.C. § 1983 addressing incidents that allegedly occurred while he

was a pretrial detainee at the Henderson County Detention Center. The

Amended Complaint passed initial review against the sole Defendant,

Brandon Nicholson, for the use of excessive force. [Doc. 10: Am. Compl.;

Doc. 11: Order on Initial Review]. The Defendant filed a Motion for Summary




       Case 1:20-cv-00244-MR Document 50 Filed 09/07/21 Page 1 of 3
Judgment which was denied on August 9, 2021, and the matter has been

referred to a magistrate judge for a judicial settlement conference. [Doc. 43].

      The Plaintiff has filed several pro se filings that are presently before

the Court for consideration. They are all dated August 5, 2021, but they do

not indicate the date on which the Plaintiff delivered them to prison

authorities for mailing.1 The envelopes were stamped by the prison on

August 11, 2021, and they were received by the Court on August 17, 2021.

      First, the Plaintiff asks the Court to appoint him counsel. [Doc. 44].

There is no absolute right to the appointment of counsel in civil actions such

as this one. Therefore, a plaintiff must present “exceptional circumstances”

in order to require the Court to seek the assistance of a private attorney for

a plaintiff who is unable to afford counsel. Miller v. Simmons, 814 F.2d 962,

966 (4th Cir. 1987). The Plaintiff has failed to demonstrate the existence of

extraordinary circumstances that would warrant the appointment of counsel,

and therefore, his Motion for Appointment of Counsel is denied.

      The pending Motions and Memorandum that the Plaintiff has filed are

either wholly or partially duplicative of prior filings. [See Docs. 20, 20-2, 30].



1Houston v. Lack, 487 U.S. 266 (1988) (establishing the prisoner mailbox rule); see Lewis
v. Richmond City Police Dep’t, 947 F.2d 733 (4th Cir. 1991) (applying prisoner mailbox
rule to § 1983 case).


                                           2

         Case 1:20-cv-00244-MR Document 50 Filed 09/07/21 Page 2 of 3
They are therefore stricken.2 The Plaintiff is cautioned that further duplicative

or frivolous filings will be stricken without notice and may result in the

imposition of sanctions.

      IT IS, THEREFORE, ORDERED that:

      1. Plaintiff’s Motion for Appointment of Counsel [Doc. 44] is DENIED.

      2. Plaintiff’s Motion for an Order Compelling Discovery [Doc. 45],

          Request for Deposition by Oral Examination [Doc. 46], and

          Memorandum of Law in Response to Defendant’s Opposition to

          Summary Judgment [Doc. 47] are STRICKEN.

      3. The Plaintiff is cautioned that further duplicative or frivolous filings

          will be stricken without further notice, and may result in the

          imposition of sanctions.

      IT IS SO ORDERED.

                              Signed: September 6, 2021




2These filings are also moot insofar as the Plaintiff opposes the Defendant’s Motion for
Summary Judgment, which already has been denied. [Doc. 43].
                                             3

         Case 1:20-cv-00244-MR Document 50 Filed 09/07/21 Page 3 of 3
